Hart, J. (dissenting). Where the language of a statute is plain and unambiguous, there is no room for construction. It construes itself, and courts can not go further and apply other rules of interpretation. . Section 9 of the act, providing for the creation of the bridge districts, provides that the commissioners may issue bonds for the payment of the bridges which may run for thirty years. Section 23 reads as follows: “When said bridges have been completely paid for, they shall be turned over to the county of Pulaski, and from thenceforth shall be the property of said county.” Special Acts of 1919, p. 74. It will be noted that the act places the bridges in the hands of the commissioners until completely paid for and also provides for the issuance of bonds which may extend over a period of thirty years. This would give the commissioners control over the bridges for thirty years in plain violation of art. 7, § 28, of the Constitution, which provides that the county courts shall have exclusive original jurisdiction over bridges. In the next place, the majority opinion says that the language of the statute constitutes an imperative demand to the commissioners to turn the bridges over to the county court, and that they are not left with any discretion in that respect. The court gravely adds, however, that it is not compulsory upon the county court to accept the bridges. It would be a vain and useless act to command the commissioners to turn the bridges over to the county without imposing a corresponding obligation upon the county court to accept them. However, as if to place the matter beyond cavil, the section concludes with these words, “and from thenceforth shall be the property of said county.” “Thenceforth” means from that time forward. So that the section in plain terms commands the commissioners to turn the bridges over to Pulaski County, and provides that from that time on they shall be the property of the county. It is difficult to see how plainer language could be used to invest the county with the title to the bridges. The act in question construes itself, and the court should not depart from the construction afforded by the plain language of the act. The evils of judges moulding a statute or a section of the Constitution to meet a public convenience, or an alleged public necessity, has been often made the subject of judicial utterance. In Reed v. Erie, 79 Penn. St. 346, C. J. Agnew, with prophetic vision as applied to conditions existing in this State, warned against the dangers to property rights of legislative encroachment upon the Constitution, and emphasized the duty of courts to protect such rights by a strict construction of sections of the Constitution and of statutes dealing with private property. The learned judge said: “The right of private property is too sacred, and too carefully guarded by the Constitution to be blown away by any loose or equivocal utterances. The doctrine of local taxation for benefits conferred by public improvements, beginning in a modest way, for purposes of real utility, was found advancing by stealthy steps and unobserved, until an impression began to prevail that private property had no protection against public needs. This court has been compelled to meet and check this dangerous advance, in the cases of Hammett v. The City of Philadelphia, 15 P. F. Smith 146, and Washington Avenue, 19 Id. 352. But, notwithstanding this check, this doctrine of local taxation for benefits received has reached a perilous advance, sanctioned by many laws and decisions. "We may now travel for miles in the rural districts of large cities, where broad paved and curbed streets of the most costly kinds have been paid for at private expense, under arbitrary exactions. The power has become flagrant, often engulfing the entire value of the property of small land holders. Speaking for myself, I believe no exercise of legislative power needs constitutional guards more than this, and I regret that it was not thought of in the recent convention. If the little all of men of moderate means can be taken to gratify a taste for expensive improvements, or the mere desires of the more wealthy, or to fill the ravenous maws of contractors and public jobbers, on the pretence of public right, such persons had better flee from large towns and cities to places of safety far away from these oppressions.” The provision of the Constitution under consideration was adopted by the people; and it was designed to confine in one jurisdiction the control of roads and bridges to the end that there might be uniformity in their construction and maintenance. The section conferring original jurisdiction over to the county court over roads and bridges was intended to have a definite and fixed meaning which neither time nor conditions could change. Therefore Judge Wood and the writer respectfully dissent.